Citation Nr: 0605957	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-40 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin condition of 
the heard and hands due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969; and unverified service beginning in October 1973.  The 
case comes before the Board of Veterans' Appeals (the Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Louisville, Kentucky (the RO).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In a statement received by the RO in December 2005, the 
veteran requested a hearing before the Board at the RO.  
Accordingly, this case is remanded for the following action:

The RO must place the veteran's name on 
the docket for a hearing before the Board 
at the RO, according to the date of his 
request for such a hearing.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 
 
 
 

